Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claims 1-27 are pending.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Instant claim 1 is directed to “a synthetic oxidizing derivative”. In looking to the specification to ascertain what is meant by this limitation, the Examiner found that the specification fails to provide any description. Therefore, the claimed limitation does not have proper antecedent basis in the specification.

Claim Rejections - 35 U.S.C. §§ 101 and 112, Second Paragraph
The following are quotations of 35 U.S.C. §§ 101 and 112, second paragraph, respectively, which form the basis of the claim rejections as set forth under this particular section of the Official Action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. § 101 as being drawn to use claims, which are non-statutory process claims, as defined in 35 U.S.C. § 101.  See, Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967).  In addition, claim 5 is also rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicants regard as the invention.  More specifically, a claim is rendered indefinite when said claim merely recites a use without any active, positive steps delimiting how this use is actually practiced.  See MPEP 2175.03(q).  As a result, the Applicants are respectfully required to redraft the aforementioned use claims as statutory process claims that delimit active, positive steps on how to use a composition according to the invention as originally filed. Claim 5 will not be further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Instant claim 1 is directed to “a synthetic oxidizing derivative”. In looking to the specification to ascertain what is meant by this limitation, the Examiner found that the specification fails to provide any description of this genus of synthetic oxidizing derivatives. Accordingly, Applicant does not have written description of any synthetic oxidizing derivatives. Applicant has failed to meet the written description requirement. Dependent claims are rejected as lacking written description because none of those claims correct the issue. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is unclear because it can be interpreted in more than one reasonable manner. It is unclear if “and an artemisinin oxidizing component or a synthetic oxidizing deriviative thereof” is part of the Markush group or not. The specification lists the components in the alternative (page 9, third paragraph) but Applicant inserted “and” in claim 1. So the specification teaches the components in the alternative but the claim appears to intend a combination of oxidizing components which creates confusion as to the scope of the claim. “When a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention, or the claim remains indefinite under § 112.  Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008). Dependent claims are rejected as indefinite because they are dependent upon an indefinite base claim. In the interest of compact prosecution, the claims will be examined as the components are in the alternative.
It is also unclear in claim 1 if Applicant intends to claim the elements sodium, potassium and magnesium or if those are counterions to hypochlorite. Applicant should more precisely write out exactly what Applicant intends to claim. Correction is required.
It is also unclear in claim 1 if “an artemisinin oxidizing component” is a component that oxidizes artemisinin or if it is artemisinin itself. Since artemisinin is known in the art as an antioxidant (See the abstract of Kim et al. (Korean J PHysiol 
2. Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 24 and 25 contain parenthetical expressions. Parenthetical expressions are not permissible which do not contribute to clearness or exactness in stating Applicant’s invention (Ex parte Cahill, 1893 C. D., 78; 63 O. G., 2125). These claims contain parentheses which raises the question as to which term is required by the claim because the subject matter in the parentheses is not identical in scope. Essentially, the claims use both narrow and broad limitations. A broad range or limitation, such as polyvinylpyrrolidone or talcum/magnesium stearate or Curcumin and/or Propolis, together with a narrow range or limitation, such as Povidone 25 or 40% or soluble, that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  Correction is required.
2. Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 24 recites 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 24 depends from claim 23 which requires a proportion of sodium bicarbonate or potassium bicarbonate or a combination thereof, which is in excess of about 30% w/w of the total weight of the composition. However in claim 24, there is 44 mg sodium bicarbonate in a 633 mg dosage form which is only 44/633 X 100 = 6.95%. 6.96% is not in excess of about 30%. Thus claim 24 does not further limit the amount of sodium bicarbonate.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claim(s) 1-4, 6-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mason et al. (US 4689169).
With regard to instant claims 1, 9-13, 20, Mason et al. disclose a dry composition for the controlled production of chlorine dioxide comprising a dry, inert diluent; a metal chlorite selected from the group consisting of alkali metal chlorites and alkaline earth metal chlorites; and a dry agent capable of reacting with a metal chlorite in the dry state to produce chlorine dioxide, said agent being selected from the group consisting of dry oxidizing agents and dry acids and inert diluents in the form of powder, hence particulate pharmaceutically acceptable oral dosage form (Abstract; claims 1-8). Mason et al. disclose the dry acid as dry (anhydrous) citric acid, which enables a relatively pH-neutral or alkaline aqueous medium solvent within the gastrointestinal tract downstream of or beyond the pylorus end of the stomach of the subject to be rendered acidic and 
With regard to instant claim 2, the composition of Mason et al. is inherently pathogenically active. 
With regard to instant claims 3, 4, 6, 8 and 15, these limitations are merely intended uses of the composition. While the limitations have been considered they are not given patentable weight. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).
With regard to instant claims 1 and 7, Mason et al. disclose a mixture of sodium chlorite, calcium hypochlorite, citric acid and disodium carbonate where the calcium hypochlorite is a component that can oxidize artemisinin (claim 8).
With regard to instant claim 14, Mason et al. disclose placing the composition is a pouch, an openable sealed water-repellant flexible enclosure, which naturally protects Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).
With regard to instant claims 16 and 17, these limitations are inherent in the powder oral dosage form of Mason et al. The Examiner's finding is based on the principle that products of identical chemical compositions cannot have mutually exclusive properties. This is a well settled principle in patent law. See In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). Where patentability rests upon a property of the claimed material not disclosed within the art, the USPTO has no reasonable method of determining whether there is, in fact, a patentable difference between the prior art materials and the claimed material. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Therefore, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the USPTO can require an applicant to prove that the prior art products do not necessarily possess the characteristics of his claimed product. Id.
2. Claim(s) 1-4, 6, 8, 9, 13, 16, 17, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doyle et al. (US 6846478).

With regard to instant claim 6, this limitation is merely an intended use of the composition. While the limitations have been considered they are not given patentable weight. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).
With regard to instant claim 13, it is the Examiner’s position that a lozenge is a form of tablet and Doyle et al. even state that lozenge compositions are of a compressed tablet type (column 14, line 54).
In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). Where patentability rests upon a property of the claimed material not disclosed within the art, the USPTO has no reasonable method of determining whether there is, in fact, a patentable difference between the prior art materials and the claimed material. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Therefore, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the USPTO can require an applicant to prove that the prior art products do not necessarily possess the characteristics of his claimed product. Id.
With regard to instant claim 20, the stearic acid of Doyle et al. appears to be anhydrous and therefore the functional limitations are inherent in Doyle et al. unless proven otherwise by Applicant. See In re Best above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-23, 26 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Doyle et al. (US 6846478), as applied to claims 1-4, 6, 8, 9, 13, 16, 17, 20 and 21, and Kaesler et al. (EP 1797170) and Celiker, H. (WO 2016196440) and DeSenna et al. (US 6099861) and Mason et al. (US 4689169).
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example, an essentially solid solvent-free composition, comprising: one or more oxidising components selected from the group consisting of sodium, potassium, magnesium or calcium hypochlorite, chlorite or chlorate, and an artemisinin oxidising component or a synthetic oxidising derivative thereof, wherein said 

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Doyle et al. as applied to claims 1-4, 6, 8, 9, 13, 16, 17, 20 and 21 is discussed in detail above and that discussion is hereby incorporated by reference. 
	Mason et al. as applied to claims 1-4, 6-17 and 20 is discussed in detail above and that discussion is hereby incorporated by reference. 
	With regard to instant claims 22 and 27, Doyle et al. teach that the amount of sodium chlorite (6 mg or 0.4%) does not exceed about 5% w/w of the total weight of the composition (1500 mg) (Example 6, lines 35-43) thus implicitly having in which the pharmaceutically acceptable concentration level of said oxidising component in said liquid medium is determined and selected to control the level or rate of absorption from said liquid medium into the plasma or blood stream of the subject to obtain a pharmaceutically acceptable low concentration level of the oxidizing component in the plasma or blood stream of the subject following on reaction of the oxidizing component with pathogenic infections which provide neutralising electron availability to the
oxidising component. 
With regard to instant claims 10-12, and 23, Doyle et al. teach: “The present invention may also include an alkali metal bicarbonate salt. Alkali metal bicarbonate salts are soluble in water and unless stabilized, tend to release carbon dioxide in an 
about 30%” (column 19, lines 50-56) where “about 30%” includes values in excess of 30%.
With regard to instant claims 1, 13, 14, 18 and 21, Kaesler et al. teach that lozenges are prepared by forming compressed tablets [0053] that comprise metal chlorites such as sodium chlorite [0045] and about 30% of an alkali metal bicarbonate such as sodium bicarbonate [0049]. Kaesler et al. also teach adding acidifying agents such as citric, succinic, tartaric, malic and fumaric acids and enteric coating the compressed tablets [0066]. Kaesler et al. teach that the ingredients are: “mixed together in unit dosage form, for example, as a dry lyophilised powder or water free concentrate in a hermetically sealed container such as an ampoule or sachette indicating the quantity of active agent.” (page 18, lines 44-46).
With regard to instant claims 1, 9-13 and 16-19, Celiker teaches compositions comprising oxidizing agents such as hypochlorite and chlorate and sodium chlorite [0095] in combination with a bicarbonate [00128, 00133] and anhydrous citric acid [00117] where in some embodiments the active agent is delivered using a dosage form that protects the active agent until it reaches the distal ileum so that the active agent is then released in the distal ileum or the distal ileum and the large intestine [0096] in the form of coated tablets [0097] which would make them enteric coated [0099] with film polymeric coating of for example methacrylic acid copolymers, polyvinyl acetate phthalate, cellulose acetate phthallate, hydroxypropyl methylcellulose phthalate and hydroxypropyl methylcellulose acetylsuccinate [00104].

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Doyle et al. is that Doyle et al. do not expressly teach combining an artemisinin oxidizing component with one or more of the oxidizing components or all the acid components instantly claimed. This deficiency in Doyle et al. is cured by the teachings of Kaesler et al. and Desanna et al.
2. The difference between the instant application and Doyle et al. is that Doyle et al. do not expressly teach an enteric coated tablet with the instantly claimed polymers. This deficiency in Doyle et al. is cured by the teachings of Kaesler et al. and Celiker. 
3. The difference between the instant application and Doyle et al. is that Doyle et al. do not expressly teach a dosage form in which the proportion of the oxidising component in the composition is selected to provide a concentration of the oxidising component within the aqueous medium available in a selected body cavity of the mammalian subject is greater than about 10 ppm and less than about 100 ppm. 
4. The difference between the instant application and Doyle et al. is that Doyle et al. do not expressly teach wherein the composition is protected against absorption or adsorption of water, liquid or particulate contaminants by means of an openable sealed enclosure or a rupturable or openable air-impermeable, water-repellant flexible 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine an artemisinin oxidizing component with one or more of the oxidizing components of Doyle et al. and the acid components of instant claim 9, as suggested by Kaesler et al. and Desanna et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. First of all, combining actives for at least an additive effect is obvious to the ordinary artisan. Secondly, Kaesler et al. teach having combinations of oxidizing agents [0045]. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition In re Susi, 58 CCPA 1074, 1079--80, 440 F.2d 442,445 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77 (1960). As explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 626 F.2d 846 (CCPA 1980). Thus the ordinary artisan would have a reasonable expectation of success in combining a component that oxidises artemisinin and one of the other oxidizing components. With regard to the acids, the art of Kaesler et al. render obvious such acidifying agents and the art of DeSanna et al. teach the desirable benefit of adding an acid to the bicarbonate to make an effervescence to provide rapid solubility and mixing of the active ingredients. Accordingly, the ordinary artisan would have a reasonable expectation of success in using any of the claimed acids in the composition of Doyle et al. with the carbonate/bicarbonate taught by Doyle et al.
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make an enteric coated tablet with the instantly claimed polymers of the formulation of Doyle et al., as suggested by Kaesler et al. and Celiker, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. First of all, Doyle et al. is directed to promoting whole body health (claim 1) and teach that bacteria can spread from the mouth to other parts of the body (column 9, lines 10-12). Second of all, Doyle et al. teaches that by lozenges Doyle et al. also mean tablets including compressed tablets (column 14, lines 31-35). Kaesler et al. teach that such lozenges formed of compressed tablets may also have the compressed tablet 
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the dosage form of Doyle et al. in which the proportion of the oxidising component in the composition is selected to provide a concentration of the oxidising component within the aqueous medium available in a selected body cavity of the mammalian subject is greater than about 10 ppm and less than about 100 ppm and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. This is the limitation of claim 26 which depends upon claim 22 which recites: “the composition comprises an amount of the oxidising component not exceeding about 5% w/w of the total weight of the composition.” The Examiner has shown how Doyle et al. meets the limitation of claim 22 supra and accordingly the limitation of claim 26 is implicit in the disclosure of Doyle et al. The Examiner's finding is based on the principle that products of identical chemical compositions cannot have mutually exclusive properties. This is a well settled principle in patent law. See In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). Where patentability rests upon a property of the claimed material not disclosed within the art, the USPTO In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Therefore, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the USPTO can require an applicant to prove that the prior art products do not necessarily possess the characteristics of his claimed product. Id. Please also note that pharmaceutical dose has been recognized as a result-effective parameter susceptible to routine optimization. See, e.g., Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed. Cir. 1989). 
4. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the dosage form of Doyle et al. wherein the composition is protected against absorption or adsorption of water, liquid or particulate contaminants by means of an openable sealed enclosure or a rupturable or openable air-impermeable, water-repellant flexible enclosure enclosing the composition preliminary to rupturing or opening the enclosure for use in inhibiting or treating infections of water or an environment or surface to which the composition is or is to be employed, as suggested by Mason et al. and Kaesler et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Clearly at least the powder embodiments of Doyle et al. need to be contained and Doyle et al. suggest containers (column 12, lines 11-23; column 14, lines 4-5). Mason et al. and Kaesler et al. both describe gas permeable containers, pouches and 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.





Conclusion

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613